     Case: 1:20-cv-00820 Document #: 30 Filed: 02/18/20 Page 1 of 1 PageID #:635




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ESTÉE LAUDER COSMETICS LTD. and
MAKE-UP ART COSMETICS INC.,                       Case No. 20-cv-00820

              Plaintiffs,                         Judge Edmond E. Chang
v.
                                                  Magistrate Judge Gabriel A. Fuentes
[REDACTED] and [REDACTED],

              Defendants.


                      PLAINTIFFS’ EX PARTE MOTION TO
                 EXTEND THE TEMPORARY RESTRAINING ORDER

       Plaintiffs Estée Lauder Cosmetics Ltd. and Make-Up Art Cosmetics Inc. (together,

“Plaintiffs”) seek to extend the Temporary Restraining Order granted and entered by the Court

on February 13, 2020, by a period of fourteen (14) days until March 12, 2020. Such application

is based upon this Motion and the concurrently filed Memorandum of Law.

Dated this 18th day of February 2020.      Respectfully submitted,

                                           /s/ Justin R. Gaudio
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           Allyson M. Martin
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           amartin@gbc.law

                                           Counsel for Plaintiffs Estée Lauder Cosmetics Ltd.
                                           and Make-Up Art Cosmetics Inc.
